FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

FRANK TAYLOR,                             No. 09-15341
             Petitioner-Appellant,           D.C. No.
               v.                        2:06-cv-02878-
D. K. SISTO,                                GEB-CHS
             Respondent-Appellee.
                                            ORDER

                  Filed January 3, 2011

      Before: John T. Noonan, Marsha S. Berzon and
              Sandra S. Ikuta, Circuit Judges.


                         ORDER

  The opinion filed on May 25, 2010 is hereby withdrawn.




                           107